IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Marshall & Dara-Gans Marshall,      :
                  Appellants             :
                                         :
            v.                           :        No. 102 C.D. 2020
                                         :
East Bradford Township Board of          :
Supervisors and Daniel Soland and        :
Dorothy Soland                           :


PER CURIAM                            ORDER

             NOW, April 9, 2021, having considered Appellees Daniel and Dorothy

Soland’s application for reargument and Appellants’ answer in response thereto, the

application is denied.